



COURT 
    OF APPEAL FOR BRITISH COLUMBIA




Citation:


R. 
          v. Stirling,







2007 
          BCCA 70



Date: 20070112





Docket: CA03331

Between:

Regina

Respondent



And

Beau 
    Jake Stirling

Appellant








Before:


The 
          Honourable Madam Justice Rowles




(In 
          Chambers)



Oral Reasons for Judgment




J. 
          Green


Counsel for the Appellant




M.K. 
          Gill


Counsel for the (Crown) Respondent




Place 
          and Date:


Vancouver
,
British Columbia




12 January 2007



[1]

ROWLES, J.A.
:
T
he appellant was convicted in the provincial 
    court of two counts of criminal negligence causing death and one count of 
    criminal negligence causing bodily harm.  This court dismissed his appeal, 
    Madam Justice Levine dissenting: 2007 BCCA 0004.

[2]

The appellant has filed and served 
    an appeal to the Supreme Court of Canada under s.
691.(1)(a) of the
Criminal Code
.
The appellant now applies under s.
679.(1)(c) of the
Code
for release from custody pending his appeal to 
    the Supreme Court of Canada
.

[3]

Section 691.(1)(a), s. 679.(1)(c) and s. 679.(3) of the
Criminal 
    Code
provide:

691.(1) A person who is convicted of an indictable offence 
    and whose conviction is affirmed by the court of appeal may appeal to the 
    Supreme Court of Canada

(
a
) on any question of law on which a judge 
    of the court of appeal dissents;

679.
(1) A judge of the court of appeal may, in accordance 
    with this section, release an appellant from custody pending the determination 
    of his appeal if,

(
c
) in the case of an appeal or an application 
    for leave to appeal to the Supreme Court of Canada, the appellant has filed 
    and served his notice of appeal or, where leave is required, his application 
    for leave to appeal.

679.(3) In the case of an appeal referred to in paragraph 
    (1) (a) or (
c
), the judge of the court of appeal may order that the 
    appellant be released pending the determination of his appeal if the appellant 
    establishes that

(
a
) 
    the appeal or application for leave to appeal is not frivolous;

(
b
) 
    he will surrender himself into custody in accordance with the terms of the 
    order; and

(
c
) 
    his detention is not necessary in the public interest.

[4]

In this case, the respondent opposes the release of the appellant on 
    the ground that the appellant has not established, under s. 679.(3)(a) of 
    the
Code
, that the appeal is  not frivolous.  Mr. Robertson, 
    on behalf of the Crown respondent, takes that position based on his assertion 
    that Justice Levines dissent in this Court on the dismissal of the appellants 
    conviction appeal is not on a question of law, as required for an appeal as 
    of right under s. 691.(1)(a) of the
Code
.  In the respondents 
    submission, the dissent is based not on a question of law, but on a difference 
    of opinion between the majority and the dissenting justice on how the trial 
    judge applied the law to the facts and whether he erred in doing so.

[5]

Mr. Robertson readily conceded that if the dissent is based on a question 
    of law, the appellant ought to be released under s. 679.(1)(c) pending his 
    appeal to the Supreme Court of Canada.

[6]

I am unable to agree with the position taken by the respondent.

[7]

By way of background, the appellant was convicted before the Honourable 
    Judge Quantz on 29 June 2005 of two counts of criminal negligence causing 
    death and one count of criminal negligence causing bodily harm.  The issue 
    at trial was the identity of the driver.  The incident giving rise to the 
    charges was a single vehicle collision in which the appellants 1963 Chevrolet 
    Impala struck a cement utility pole. The two passengers on the right-hand 
    side of the vehicle, which was the side that struck the pole, were killed.  
    The other two, the complainant in the bodily harm count and the appellant, 
    were seriously injured.  Both Crown and defence called experts in accident 
    reconstruction.

[8]

The Crowns central witness on the question of the identity of the 
    driver was the complainant, Adrian Harding.   As I understand it, the position 
    of the defence, at least in part, was that the evidence put forward by the 
    Crown did not establish the identity of the driver to the criminal standard 
    because of frailties in Mr. Hardings evidence, including his limited recollection 
    of events.

[9]

During cross-examination of Mr. Harding, defence counsel suggested 
    that he had identified the appellant as the driver for an improper motive; 
    that is, to support Mr. Hardings civil action for damages and because of 
    a deal made with the Crown on a drug charge after the accident.  Mr. Harding 
    had made some prior consistent statements to medical personnel before either 
    of the matters suggested to him in cross-examination had arisen.  Defence 
    counsel agreed that the prior consistent statements were admissible for the 
    limited purpose of rebutting the suggestion that Mr. Harding had fabricated 
    his identification evidence at trial to further his personal interest.

[10]

One of the issues on the appeal to this Court was whether the trial 
    judge erred by failing to confine the use of the prior consistent statements 
    to the purpose for which they were admissible and used them as well for an 
    impermissible purpose, that is, for the truth of their contents in generally 
    confirming Mr. Hardings in court testimony.

[11]

In her dissenting reasons, Justice Levine referred to what the trial 
    judge had said in relation to Mr. Hardings evidence, in paragraph 102 of 
    her reasons:

[102]  
    After analyzing the other evidence  the experts opinions, the appellants 
    failure to respond to the ambulance attendant when the attendant asked who 
    the driver was, and the appellants statements to Ms. Richdale  the trial 
    judge summarized his findings of fact and inferences from all of the evidence 
    in his Conclusions and Decision.  Concerning Mr. Hardings evidence, he 
    said (at para. 95):

Since the day of the collision,
Mr. Harding has consistently placed 
    the two deceased in these seats.  This out-of-court testimony, while not evidence, 
    supports the credibility of his in-court testimony to this effect.
Importantly, 
    Mr. Harding took this position long before the experts conducted their analysis.

(emphasis added)

[12]

Justice Levines dissent was based on her conclusion that the trial 
    judge had misapplied the law by using the prior consistent statements for 
    a purpose for which they were not admissible.  In
R. v. Khan
(2001), 160 C.C.C. (3d) 1, at paragraphs 21 and 22,  Justice Arbour, speaking 
    for the majority, observed that under s. 686.(1)(a)(ii) of the
Criminal 
    Code
, a misapplication of the law to the facts constitutes an error 
    in law.

[13]

There is another reason that I would not accede to the respondents 
    arguments, although it was not raised by counsel.   The Notice of Appeal the 
    appellant has filed in the Supreme Court of Canada states:

TAKE 
    NOTICE that BEAU JAKE STIRLING hereby appeals as of right to the Supreme Court 
    of Canada from the Judgment of the Court of Appeal for British Columbia made 
    on January 2, 2007 pursuant to section 691(1)(a) of the
Criminal Code
.

AND 
    FURTHER TAKE NOTICE that the dissenting judgment of the court appealed from 
    is, in whole or in part, based on the following question of law:

Whether 
    the trial judge, when assessing the credibility of Adrian Harding, erred in 
    law by using the witnesss prior consistent statements in assessing his credibility 
    generally and to confirm the truth of his in court testimony.

[14]

The question referred to in the Notice of Appeal precisely replicates 
    the relevant part of the order of this Court dismissing the conviction appeal.  
    In my view, I cannot go behind an order of this Court which has characterized 
    the point on which the dissent was based as an error in law.

[15]

If there is a dispute with respect to the words to be used in an order, 
    it must be settled before the judge.  I am not certain in this case whether 
    that step was taken, but the order as entered characterizes the point, as 
    I said, as an error in law.  How the order is worded does not, of course, 
    prevent the respondent from making application in the Supreme Court of Canada 
    to quash the appeal as of right on the ground that the dissent does not raise 
    a question of law.  Recent examples of such applications are
R. v. Lohrer
, 
    [2004] S.C.C.A. No. 46 and
R. v. Pilon
, [1990] 3 S.C.R. 1422 
    S.C.J. No. 146.

[16]

Counsel are in agreement as to the terms of the release and they are 
    the same as those that were imposed at the time Mr. Stirling was released 
    pending appeal to this Court.  I did ask counsel if they would find out what 
    the proper wording was for the end date was and I would invite submissions 
    on that question now.

(submissions 
    by counsel)

CONDITIONS 
    OF RECOGNIZANCE

(a)        The Appellant shall keep the peace and be 
    of good behavior and report to the Court of Appeal if called upon.

(b)        The Appellant shall report, in person, to 
    the Bail Supervisor, #102  455 Columbia Street, Kamloops, British Columbia, 
    within 72 hours upon his release and thereafter as directed by the Bail Supervisor.

(c)        The Appellant shall keep the Bail Supervisor 
    informed of his current residential address and place of employment at all 
    times and shall immediately inform his Bail Supervisor of any change in residence 
    or employment.

(d)        The Appellant shall remain within the Province 
    of British Columbia except with written permission from his Bail Supervisor 
    to leave the Province.

(e)        The Appellant shall abstain from communicating, 
    directly or indirectly, and shall have no contact, with the family of the 
    deceased Travis Bateman or the family of the deceased Kenneth Hamilton or 
    Adrian Harding or his family, save and except if initiated by the family of 
    the deceased person.

(f)         
    The Appellant shall surrender himself into custody at the Sheriff's Office, 
    The Law Courts, 455 Columbia Street, Kamloops
,
British Columbia, 
    at 9:00 A.M.
, on the date set for the release of any reserved judgment in the Supreme 
    Court of Canada or within 48 hours of any oral judgment dismissing or quashing 
    the appeal in the Supreme Court of Canada
.

The Honourable Madam Justice Rowles


